UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YONGJAE KIM,

                               Plaintiff,

       -v-                                                  CIVIL ACTION NO.: 18 Civ. 2500 (SLC)

                                                                            ORDER
JOSHUA ERIC STEWART and CHP TRANS INC.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       As the parties were previously advised (ECF No. 58), the Court submitted a request to the

Jury Administrator that this case be placed on the trial calendar for the third quarter of 2021, i.e.,

July, August, or September. Per that request, the Jury Administrator has scheduled the trial in

this case to begin on Monday, August 2, 2021 (the “Trial Date”).

       Social distancing and other health-safety considerations currently limit the number of jury

trials that simultaneously may be conducted at the Court. This is a function of the number of

jurors that may be summoned and accommodated during jury selection and the number of

courtrooms refitted for social distancing. Accordingly, the Court has adopted a Protocol for

Scheduling Cases for Trial (the “Protocol”).

       The parties are advised that, pursuant to the Protocol, this case is designated as the

“backup” case on the Trial Date, behind one criminal case. If the criminal case resolves at any

time prior to the Trial Date, this case will become the lead case and proceed to trial. Despite the

possibility that trial may not begin on the Trial Date, the Court and the parties shall plan as if it
will. The Court will advise the parties as soon as possible if there is a change to the Trial Date or

the Protocol.

Dated:          New York, New York
                June 3, 2021
                                                      SO ORDERED.

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 2
